Citation Nr: 0636588	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-31 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for the 
veteran's post-traumatic stress disorder (PTSD), effective as 
of January 1, 2004, was proper.

2.  Whether the severance of entitlement to special monthly 
compensation, based on the need for aid and attendance, 
effective as of January 1, 2004, was proper.

3.  Whether the severance of eligibility for Dependents' 
Educational Assistance, effective as of January 1, 2004, was 
proper.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Background.  The veteran served on active duty in the Air 
Force.  The service was continuous with two enlistments from 
February 1967 to January 1971 and from February 1971 to June 
1976.  The veteran's two DD Form 214s and an Air Force (AF) 
Form 7, for his first period of service, show that he served 
as a mechanic.  He was a special vehicle repairman, 
maintenance equipment repairman, and vehicle repairman 
according to available records.  

The veteran's DD Form 214, for his first period of service 
from February 1967 to January 1971, shows that he received 
the Republic of Vietnam Campaign Medal (VCM), and Vietnam 
Service Medal (VSM).  His AF Form 7 also shows that the 
veteran was awarded those two medals.  The AF Form 7 does not 
show any service in the Republic of Vietnam, it does show 
that the veteran had assignments to two units in Thailand 
during that first period of service.  

The veteran served at the Royal Thai Air Force Base (RTAFB) 
at Udorn, Thailand, from November 1967 to November 1968.  He 
also served at the Korat RTAFB in Thailand from October 1969 
to October 1970.  Service at these two units would make the 
veteran eligible for the award of the Vietnam-related medals 
as reflected on his first DD Form 214.  Receipt of the two 
medals is not indicative of service in Vietnam.

The personnel records for the veteran's second period of 
service are not associated with the claims folder.  It is not 
clear whether the records are not available or whether they 
were not provided when requested.  The AF Form 7 of record 
does not list any assignments after Korat RTAFB in 1970.

The veteran's DD Form 214 for his second period of service 
reflects that he was awarded two decorations associated with 
service in Southeast Asia.  The first, Republic of Vietnam 
Gallantry Cross (RVCM), with Palm Device, is a unit citation.  
The second, another VCM.  The DD Form 214 does not list 
specific service in Vietnam; however, the RVCM is clearly a 
new entry from the previous DD Form 214.  Further, in block 
#19 of the DD Form 214, there is an "X" in a "Yes" block 
to show that the veteran had service in Indochina or Korea 
since August 5, 1964.  The figure of 31 days was listed.  

The veteran's service medical records (SMRs) do not reflect 
any service in Vietnam, either on a permanent or temporary 
basis.  The records document treatment provided to the 
veteran both at Udorn and Korat, Thailand.  The veteran's 
first DD Form 214 listed his unit as Frances E. Warren AFB, 
Wyoming, at the time of his discharge and reenlistment in 
February 1971.  The veteran's dental records show his records 
in the dental clinic there as of November 1970.  His presence 
at Warren AFB in 1971 is also supported by a radiographic 
report dated in June 1971 when his knees were x-rayed.  The 
dental records show the veteran next at March AFB, 
California, as of March 1972, and then Weisbaden, Germany, as 
of July 1973.

The veteran submitted a claim for entitlement to service 
connection for PTSD that was received at the RO on March 4, 
1994.  The veteran said that he had experienced combat in 
Vietnam.  In July 1994, in response to a request for 
information/evidence regarding a stressful event, the veteran 
provided details of the results of a rocket attack that 
occurred on December 7, 1971.  He did not give the location 
of the base that was attacked, although it was presumed to be 
Tan Son Nhut Air Base.  The veteran said that he served at 
Tan Son Nhut and several other areas in Vietnam.  His listed 
his duties as primarily involving the repair of vehicles.   

The veteran was granted service connection for PTSD by way of 
a rating decision dated in November 1994.  The rating 
decision conceded service in Vietnam and the occurrence of a 
stressor in granting service connection.  The rating decision 
listed the veteran's period of service in Vietnam as from 
1967 to 1970 but then cited to the stressor from December 
1971, a period after the veteran's alleged, and conceded, 
Vietnam service.  The decision did not establish where the 
veteran served in Vietnam, and did not cite to the evidence 
relied on to demonstrate service in Vietnam.  The RO did no 
development of the claimed stressor.  The veteran's available 
personnel records and DD Form 214s did not reflect any 
evidence of combat service to allow for concession of any 
claimed stressor.

The veteran was awarded a 30 percent rating for his PTSD.  
His effective date for service connection was established as 
March 4, 1994.  The veteran disagreed with the rating 
assigned.  He was eventually granted a 100 percent rating for 
his PTSD in March 1997.  The effective date for the 100 
percent rating was established as January 17, 1995.

The veteran was later granted entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person in August 2000.  The veteran was determined 
to require the aid and attendance of another person because 
of the severity of symptoms associated with his service-
connected PTSD and nonservice-connected schizophrenia.  The 
examiner was unable to distinguish which disorder was 
responsible for the symptoms.  Because of the 100 percent 
rating, and a finding of permanent disability, eligibility 
was established for DEA benefits.  

The veteran submitted a claim for entitlement to service 
connection for diabetes mellitus on a presumptive basis in 
June 2001.  He stated that he was exposed to Agent Orange 
while serving in Vietnam between 1968 and 1971.  Diabetes 
mellitus is one of the diseases listed for presumptive 
service connection for veterans that served in the Republic 
of Vietnam from January 9, 1962, to May 7, 1975.  See 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  

The RO requested verification of the veteran's service in 
Vietnam from the National Personnel Records Center (NPRC) in 
August 2001.  The Board notes that incorrect service dates 
were submitted by the RO in making the request.  The 
veteran's service dates were listed as from January 1968 
[instead of 1967] to June 1976.

The NPRC responded in October 2001.  The NPRC confirmed that 
the veteran had received the Vietnam Service Medal but the 
dates were not on file at the NPRC.  The NPRC provided 
information based on the veteran's service in Thailand.  No 
service in Vietnam was verified.

The RO denied the veteran's claim for service connection for 
diabetes mellitus in March 2002.  Service connection was 
denied on a direct basis, no evidence of diabetes in service 
and none within one year after service, and on a presumptive 
basis.  The RO cited to the lack of service in Vietnam in 
denying the claim on a presumptive basis.

The RO submitted a request to the U. S. Army and Joint 
Services Records Research Center (JSRCC) (formerly U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) in 
August 2002.  The request was an attempt to verify the 
veteran's claimed stressor of December 7, 1971.  However, the 
request listed only the veteran's first period of service, 
and used incorrect dates in identifying that service.  The 
request asked the JSRCC to verify the veteran's claimed 
stressor of December 1971.

The RO also wrote to the appellant in August 2002.  She was 
asked to provide dates of the veteran's claimed service in 
Vietnam and any evidence she had to show that the veteran was 
ever physically in Vietnam.  Several types of evidence were 
suggested.

The appellant submitted a duplicate copy of the AF Form 7 for 
the veteran's first period of service.  She also submitted 
statements from several individuals who said they knew the 
veteran in California when he was on his way to Vietnam.  One 
statement, from D.B., said that he knew the veteran when he 
was assigned to March AFB.  He said that the veteran lived 
with him for several months and that he took the veteran to 
the airport when the veteran left for Vietnam.  He also 
picked the veteran up on his return from Vietnam.

The JSRCC provided a response in June 2003.  The JSRCC noted 
that the RO had not listed a tour of duty or unit assignments 
in the request for verification of the veteran's stressor.  
The JSRCC recommended that the request be sent to the NPRC. 

The RO issued a rating decision in May 2003 that proposed to 
sever service connection for PTSD.  The proposed severance 
was based on the evidence not showing the veteran's 
assignment to Vietnam and not showing any involvement in 
combat during service.  The rating decision also proposed to 
severe entitlement to special monthly compensation and DEA 
benefits as they were directly related to the veteran's 100 
percent rating for PTSD.

The RO issued a rating decision that severed service 
connection for PTSD in October 2003.  The rating decision 
also severed entitlement to special monthly compensation and 
DEA benefits.  The effective date of the severance was 
January 1, 2004.  Notice of the rating action was provided on 
October 15, 2003.

The RO received a letter from Senator Graham in September 
2003.  The letter included materials submitted by the 
appellant to the senator's office.  Included in  the 
materials was a handwritten list of the veteran's assignments 
during his military service.  Although no dates were given, 
it appears that the assignments were in chronological order.  
The veteran listed his assignment at Warren AFB followed by 
his assignment to March AFB.  He then listed assignments with 
the 377th Transportation Squadron and 377th Combat Support 
[Squadron] as temporary duty (TDY) assignments at Tan Son 
Nhut Air Base in Vietnam.  The veteran then returned to March 
AFB.  There is a notation that the TDY assignments were from 
November 1972 to December 1972, Thanksgiving Day to Christmas 
Eve.  

The appellant submitted a copy of a National Archive (NA) 
Form 13059, Transmittal of and/or Entitlement to Awards in 
February 2004.  The form was dated in September 2003 and was 
sent from the NPRC to the veteran.  The form listed the VSM, 
VCM, and Republic of Vietnam Gallantry Cross as some of his 
military awards.

Pertinent Law and Regulations.  Subject to the limitations 
contained in §§ 3.114 and 3.957, service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  38 
U.S.C.A. §§ 5109A, 5112(b)(6); 38 C.F.R. § 3.105(d).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell 
v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of CUE in a prior 
decision and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection but the reviewable 
evidence is not limited to that which was before the RO in 
making its initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474 (1997).  

The RO has determined that there was CUE in the November 1994 
rating decision.  The RO found that there was no evidence to 
show that the veteran served in Vietnam and that he could not 
have experienced the stressor claimed.  The RO also 
determined that there was no evidence of the veteran's 
involvement in combat.

The Board finds that the evidence is incomplete in this case.  
Specifically, the veteran's military personnel records for 
his second period of service must be obtained, either from 
the NPRC or from the veteran if he has a copy.  This would 
include the AF Form 7 or whatever format used by the Air 
Force during the appropriate period from February 1971 to 
June 1976.  

The appellant has provided credible evidence that the veteran 
may have served in Vietnam during his second period of 
service.  The veteran received an additional medal associated 
with service in Vietnam, as noted on his second DD Form 214.  
Further, his second DD Form 214 listed 31 days of service in 
Indochina or Korea after August 5, 1964.  The RO must attempt 
to obtain records to document that service and the basis for 
the award of the Republic of Vietnam Cross of Gallantry.  

The veteran originally stated that he was in Vietnam in 
December 1971.  However, in a later statement, the appellant 
listed his service in Vietnam from November 1972 to December 
1972.  A period of time that could coincide with the 31 days 
of service listed on the second DD Form 214.  Moreover, the 
veteran was serving at March AFB at that time and the 
statement from D.B. is that he knew the veteran when he was 
assigned to March AFB and that he took the veteran to the 
airport enroute to Vietnam and picked the veteran up on his 
return.  

In light of the missing military records, and the credible 
evidence that the veteran may have served in Vietnam at some 
point during his second enlistment, additional development is 
required in this case.  

Even if additional development establishes that the veteran 
served in Vietnam that does not end the discussion.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); see also 38 C.F.R. § 3.304(f) 
(2006).  The RO will re-adjudicate the appellant's claim upon 
completion of the required development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and ask her if she has any other military 
records for the veteran, or other 
documentary evidence to reflect that he 
served in Vietnam at any time.  The 
appellant should be asked to provide as 
much detail as possible for when the 
veteran left for Vietnam, where the 
veteran was assigned when he left for 
Vietnam, how he traveled to Vietnam, 
where he was assigned in Vietnam, and how 
and when he returned from Vietnam and to 
what unit.  

The Board is aware of the submission 
listing the veteran's units that was 
received in September 2003.  This was the 
first time he was specific as to where he 
said he served in Vietnam.  Further, the 
veteran changed the dates involved.  A 
new request may allow for new information 
to be provided.  

2.  The RO should contact the NPRC, or 
other agency as may be appropriate, and 
request the veteran's complete military 
personnel file to include the AF Form 7, 
or whatever format was used for the 
veteran's second period of service.  The 
request should be sure to include a 
request for the veteran's Airman's 
Performance Reports for his entire period 
of service, as well as any orders for 
TDY.  Previous responses from the NPRC 
have provided duplicate copies of the AF 
Form 7 for the veteran's first period of 
service, a form that is incomplete, and 
only two performance reports.  The RO 
must continue to search for the records 
until a determination can be made that 
they cannot be obtained or do not exist.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the appellant and her attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)


